                        2
DocuSign Envelope ID:   eci%~ 91:19-cv-02979-LTS-KNF
                        Case   f1_~~t5J9Ql~~-'E~~/Zlf·!Jf: Document
                                                           Document 14
                                                                    13 Filed
                                                                       Filed 07/30/19
                                                                             07/29/19 Page
                                                                                      Page 11 of
                                                                                              of 22




                                           UNITED STATES DISTRICT COURT
                                      FOR THE SOUTHERN DISTRICT OF NEW YORK
                                                                                              _                       --~-----
                                                                            ,...---------    - _::.:::_:.:-:::--::::.:.::-·-:::::.:=---1
                                                                               CSDC SDNY
                                                                            \, DOCUMENT
               BRIAN FISCHLER, INDIVIDUALLY                                  \ ELECTRONICALLY FILED
               AND ON BEHALF OF ALL OTHER
               PERSONS SIMILARLY SITU A TED,                                  \\DOC         ~: _--        . .-:-i •.   ";l\ ·-   2(\ L
                                                                              !.   ns:T I-lLED
                                                                                            -------~
                                                                                                             -=i-:-    __.......- - .
                                                                                                                                      -
                                 Plaintiff,

                                 v.                               Civil Action No. 1: 19-cv-02979-LTS-KNF

               BLACKSTONE PROPERTY PARTNERS
               L.P., D/B/A PARKER TOWERS,

                                 Defendant.



                                 STIPULATION OF DISMISSAL WITH PREJUDICE

                   Pursuant to Fed. R. Civ. P. 41 (a) and upon the stipulation of the parties, Plaintiff Brian Fischler

             and Defendant Blackstone Property Partners L.P., by their undersigned attorneys, hereby stipulate

              that all claims in this matter shall be dismissed with prejudice, and for good cause shown, it is

             hereby

                   ORDERED that this action shall be, and hereby is, dismissed with prejudice



                   Entered this ali_ day of July 2019.




                                                              L~ORSWAIN
                                                              UNITED STATES DISTRICT JUDGE
                        2
DocuSign Envelope ID:       e£%'hl 91:19-cv-02979-LTS-KNF
                            Case    i~l~~t5J9Ql~~~TS~~F Document
                                                          Document 14
                                                                   13 Filed
                                                                      Filed 07/30/19
                                                                            07/29/19 Page
                                                                                     Page 22 of
                                                                                             of 22




              AGREED:

              BRIAN FISCHLER




              By: _ __
                        ~-
              Douglas Lipsky
              LIPSKY LOWE LLP
              630 Third Avenue, Fifth Floor
              New York, New York 10017-6706
              (212) 392-4772
              doug@lipskylowe.com



              BLACKSTONE PROPERTY PARTNERS L.P.




                              W-"'~~,,,,>...,
              By: _ __
              Todd Bromberg
              WILEY REIN LLP
              1776 K Street, NW
              Washington, DC 20006
              (202) 719-7000
              tbromberg@wileyrein.com




                                                               2
